





Exhibit 10.2




REPRESENTATIONS AND WARRANTIES AGREEMENT

DOCUMENT RW-07122012

These Representations and Warranties apply to all transaction documents related
to the Securities Purchase Agreement Document SPA-07122012 (the “Agreement”)
dated as of July 12, 2012, between Silver Falcon Mining, Inc., a Delaware
corporation (the “Company”) and JMJ Financial (the “Purchaser”).  All
capitalized terms not otherwise defined herein shall have the meanings given
such terms in the Agreement.

The Company represents and warrants to the Purchaser, as of the date of the
Agreement (unless otherwise stated), as follows:

1)

Authorized Capital Stock.  As of June 30, 2012, the Company has 10,000,000,000
authorized shares of Class A common stock and 670,511,031 shares of Class A
common stock issued and outstanding.  The Company has 91,000,000 options
outstanding.  The Company has reserved for issuance to other parties from its
authorized shares of Class A Common Stock the following shares:

a.

91,000,000 shares issuable under employee or consultant stock options;

b.

40,256,809 shares issuable under 7% two year convertible notes (including
accrued interest through June 30, 2012);

c.

28,325,000 shares issuable under a convertible note owed to Iliad Research and
Trading, LP;

d.

87,500,000 shares issuable under an Investment Agreement with Centurion Private
Equity, LLC;

e.

35,000,000 shares issuable under a Securities Purchase Agreement Document
SPA-06042012 between the Company and the Purchaser;

f.

10,000,000 shares issuable under a Warrant issued to Purchaser on June 4, 2012;
and

g.

16,666,667 shares issuable under a Warrant issued to Iliad Research and Trading,
LP on June 4, 2012.   

As set forth above, the total number of authorized shares reserved for other
parties is 308,748,476, there are 670,511,031 shares issued and outstanding, and
there are therefore 9,020,740,493 authorized shares that are available for
issuance or reservation, and the Company will reserve a sufficient number of
shares for Purchaser as set forth in Section 2.2 of the Agreement.  Except for
customary adjustments as a result of stock dividends, stock splits, combinations
of shares, reorganizations, recapitalizations, reclassifications or other
similar events, there are no anti-dilution or price adjustment provisions
contained in any security (other than the Note and the Warrant) issued by the
Company (or in any agreement providing rights to security holders).  The
issuance and sale of the Note and the Warrant pursuant to the Agreement will not
give rise to any preemptive rights or rights of first refusal, co-sale rights or
any other similar rights on behalf of any person or result in the triggering of
any anti-dilution or other similar rights.

2)

No Conflicts. The execution, delivery and performance by the Company of the
Agreement, the Note, and the Warrant, the issuance and sale of the Securities,
and the consummation by the Company of the transactions contemplated thereby do
not and will not: (i) conflict with or violate any provision of the Company’s or
any of its subsidiaries’ certificate or articles of incorporation, bylaws or
other organizational or charter documents, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company or any of its subsidiaries, or give to others any rights
of termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or subsidiary debt or otherwise) or other
understanding to which the Company or any of its subsidiaries is a party or by
which any property or asset of the Company or any of its subsidiaries is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or any subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a subsidiary is bound or affected.





1




 

3)

No Inconsistent Agreements.  Neither the Company nor any of its subsidiaries has
entered into, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of the Agreement, enter into any agreement
with respect to its securities that would have the effect of impairing the
rights granted to the Purchaser in the Agreement, the Note, or the Warrant or
that otherwise conflicts with the provisions of the Agreement, the Note, or the
Warrant.

4)

DWAC/DTC.  The Company is currently able to electronically transfer shares via
DWAC/FAST electronic transfer system.  The shares of common stock of the Company
are DTC eligible.

5)

Transfer Agent.  The Company’s transfer agent is Signature Stock Transfer, Inc.,
2632 Coachlight Court, Plano, Texas 75093, Telephone (972) 612-4120, Email:
signaturestocktransfer@msn.com.  The Company will not issue stop transfer
instructions to the transfer agent regarding any shares of common stock of the
Company issued to the Purchaser.

6)

Registration Rights.  No party has any right to cause the Company to effect a
registration under the Securities Act of 1933, as amended, of any securities of
the Company or any of its subsidiaries, except for Centurion Private Equity,
LLC.

7)

No Piggyback of Registrations; Prohibition on Filing Other Registration
Statements.  Neither the Company nor any of its security holders (other than the
Purchaser) may include securities of the Company in the registration statement
specified in the Registration Rights Agreement other than the shares described
in the Registration Rights Agreement.  The Company shall not file any other
registration statements (other than a registration statement on Form S-8) until
all shares issuable upon conversion of the Note and all shares issuable upon
exercise of the Warrant are registered pursuant to a registration statement that
is declared effective, provided that this Section 7 shall not prohibit the
Company from filing amendments to registration statements filed prior to the
date of the Agreement.

8)

SEC Documents.  The Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC for the
last two years pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) (the “SEC Documents”).  As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to the SEC Documents.  As of their
respective filing dates, the SEC Documents, taken as a whole, did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

9)

No Material Change. Since the date of the last Form 10-Q filed by the Company
with the SEC on May 15, 2012, (i) neither the Company nor any of its
subsidiaries has incurred any material liabilities or obligations, indirect, or
contingent, or entered into any material verbal or written agreement or other
transaction which is not in the ordinary course of business or which could
reasonably be expected to result in a material reduction in the future earnings
of the Company; (ii) neither the Company nor any of its subsidiaries has altered
its method of accounting; (iii) neither the Company nor any of its subsidiaries
has sustained any material loss or interference with its respective businesses
or properties from fire, flood, windstorm, accident or other calamity not
covered by insurance; (iv) the Company has not paid or declared any dividends or
other distributions with respect to its capital stock; (v) there has not been
any change in the capital stock of the Company, other than the sale of the
Securities under the Agreement and shares or options issued pursuant to employee
equity incentive plans or purchase plans approved by the Company’s Board of
Directors, or indebtedness material to the Company (other than in the ordinary
course of business); and (vi) there has not been any material adverse change in
the condition (financial or otherwise), assets, properties, business, prospects
or results of operations of the Company, other than as disclosed on Exhibit A
hereto.  The Company does not have pending before the SEC any request for
confidential treatment of information.





2




10)

Transfer Taxes. All stock transfer fees or other taxes (other than income taxes)
which are required to be paid in connection with the sale and transfer of the
Securities or the conversion of the Notes or exercise of the Warrants will be,
or, when the liability arises, will have been, fully paid or provided for by the
Company and all laws imposing such fees and/or taxes will be or will have been
fully complied with.

11)

Other Financings.  The Company has not engaged in any financing transaction in
which the Company has issued securities, and does not currently have outstanding
any securities, with either (i) a conversion price more favorable to the holder
than the conversion price set forth in the Note, or (ii) an exercise price more
favorable to the holder than the exercise price set forth in the Warrant.

12)

Use of proceeds.  The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital, capital expenditures, and operating
expenses.

13)

Litigation.  There is no action, suit, inquiry, notice of violation, default,
proceeding or investigation existing or pending against or affecting the
Company, any of its subsidiaries or any of their respective properties before or
by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an
“Action”).  Neither the Company nor any of its subsidiaries, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.

14)

Law.  There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any inquiry or investigation by the SEC, any state
securities regulator, or the U.S. Department of Justice targeted at the Company
or any current officer, director, or employee of the Company; and more
specifically, neither the Company nor any of its current officers, directors, or
employees have received any subpoena or inquiry from any regulatory authority
listed within this paragraph targeted at the Company or any current officer,
director, or employee.  The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any of its subsidiaries under the Exchange Act or the Securities Act.

15)

No Bankruptcy.  The Company has no knowledge of any facts or circumstances which
lead it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
effective date of the Agreement.

16)

No Reverse Split.  So long as there remains any balance due to the Purchaser
under the Note, the Company shall not undertake a reverse split or
reclassification of the Company’s common stock without the prior written consent
of the Purchaser.  In the event of the Company’s failure to honor this Section
16, the Company shall pay liquidated damages to the Purchaser in an amount equal
to 50% of the Principal Sum of the Note plus $5,000 per day from the time of the
reverse split or reclassification until such time as the Company repays the
Note.

17)

Conversion and Exercise.  By entering into the Agreement, the Company agrees to
take responsibility and accountability for the conversion terms of the Note and
the exercise terms of the Warrant, and to honor the conversion and exercise
terms as set forth in the Note and the Warrant.

18)

Participation in Future Financings.  From the date hereof until the twelve (12)
month anniversary of the effective date of the Agreement, upon any issuance by
the Company or any of its subsidiaries of any security for cash consideration (a
“Subsequent Financing”), the Purchaser shall have the right to participate in
the Subsequent Financing in a matching amount up to 100% of the Subsequent
Financing on the same terms, conditions and price as provided for in the
Subsequent Financing, provided that the Purchaser shall have ten (10) calendar
days after written notice of a Subsequent Financing to elect to participate; and
further provided that Subsequent Financings (as such term is defined herein and
under the Securities Purchase Agreement Document SPA-06042012) shall not include
any issuance of the Company’s 7% two year convertible promissory notes as
described in Note 8 to its audit report for the fiscal year ended December 31,
2011 filed with its Annual Report on Form 10-K for the year ended December 31,
2011.  To the extent the Purchaser elects to participate in a Subsequent
Financing, the Purchaser shall notify the Company within such ten calendar day
period, and shall be required to fund and close upon the later to occur of the
closing of the Subsequent Financing or five days after the Purchaser’s election
to participate in the Subsequent Financing.





3




19)

Terms of Future Financings.  So long as any Note or Warrant is outstanding, upon
any issuance by the Company or any of its subsidiaries of any security with any
term more favorable to the holder of such security or with a term in favor of
the holder of such security that was not similarly provided to the Purchaser in
the Agreement or the related transaction documents, then the Company shall
notify the Purchaser of such additional or more favorable term and such term, at
Purchaser’s option, shall become a part of the transaction documents with the
Purchaser.  The types of terms contained in another security that may be more
favorable to the holder of such security include, but are not limited to, terms
addressing conversion discounts, conversion lookback periods, actual conversion
price, stock issuance price, private placement stock sale price, interest rates,
original issue discounts, and warrant coverage.

20)

Subsequent Equity Sales or Agreements.  The Company shall provide the Purchaser,
whenever the Purchaser requests at any time while the Note or Warrant is
outstanding, a schedule of all issuances of Common Stock or any debt, preferred
stock, right, option, warrant or other instrument that is convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock (a “Common Stock Equivalent”) since the date of the
Agreement, including the applicable issuance price, or applicable reset price,
exchange price, conversion price, exercise price and other pricing terms.  The
term issuances shall also include all agreements to issue, or prospectively
issue Common Stock or Common Stock Equivalents, regardless of whether the
issuance contemplated by such agreement is consummated.  The Company shall
notify the Purchaser in writing of any issuances within twenty-four (24) hours
of such issuance.







COMPANY:




SILVER FALCON MINING, INC.







By: ____________________________

Pierre Quilliam

Chief Executive Officer







PURCHASER:

 

_______________________________

JMJ Financial / Its Principal








4




[Representations and Warranties Agreement Signature Page]

EXHIBIT A

From May 16, 2012 to June 30, 2012, the Company has issued the following shares
of Class A Common Stock:

Allen Simon

R

5/18/2012

2,000,000

0.0300

Consulting

New Vision

R

5/18/2012

2,465,789

0.0490

Conversion of debt

The Parliament Corporation

R

5/19/2012

1,851,852

0.0270

Conversion of debt

C.J. Renee

R

6/1/2012

4,000,000

0.0300

Consulting

Richard Kaiser

S-8

6/1/2012

243,056

0.0288

Consulting

Lisa Franklin

R

6/12/2012

1,566,096

0.0319

Conversion of debt

Judith Franklin

R

6/12/2012

1,566,096

0.0319

Conversion of debt

The Parliament Corporation

R

6/18/2012

8,818,212

0.0285

Conversion of debt

      

From May 16, 2012 to June 30, 2012, the Company has issued the following 7% two
year convertible notes that are convertible into shares of Class A Common Stock:

5/17/2012

Megan Stone

5/17/2014

$0.03

$10,000

New issue

5/17/2012

Ouri Iffergan

5/17/2014

$0.03

$21,000

New issue

5/24/2012

Joseph Pohorly

5/24/2014

$0.027

$15,000

New issue

5/30/2012

A&L Van Dyke

5/30/2014

$0.04

$3,500

Renewal

5/30/2012

A&L Van Dyke

5/30/2014

$0.04

$6,500

Renewal

6/2/2012

L&A Van Dyke

6/2/2014

$0.04

$3,500

Renewal

6/2/2012

L&A Van Dyke

6/2/2014

$0.04

$6,500

Renewal

6/4/2012

Lane & Eileen Vanden Bogert

6/4/2014

$0.035

$10,000

New issue

6/9/2012

Allen Simon

6/9/2014

$0.031

$100,000

New issue

6/14/2012

Greg Franklin

6/14/2014

$0.0271

$20,000

New issue

6/14/2012

Sharon Franzel

6/14/2014

$0.0271

$50,000

New issue

6/22/2012

Lane & Eileen Vanden Bogert

6/22/2014

$0.035

$3,000

New issue











5